Jacqueline TURNER, on behalf of herself and all others similarly situated, Plaintiff-Appellant,

                                                    v.
        BENEFICIAL CORPORATION, Beneficial National Bank USA, Defendants-Appellees.

                                             No. 99-13381.

                                     United States Court of Appeals,

                                            Eleventh Circuit.
                                              Jan. 3, 2001.

Appeal from the United States District Court for the Middle District of Alabama (No. 95-01212-CV-A-N);
W. Harold Albritton, III, Judge.
(Opinion December 21, 2000, --- F.3d ----, 11th Cir., 2000).

Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, BIRCH, DUBINA, BLACK, CARNES,
BARKETT, HULL, MARCUS and WILSON, Circuit Judges.
        BY THE COURT:
        A member of this court in active service having requested a poll on whether rehearing should be

granted, and a majority of the judges in this court in active service having voted in favor of granting a
rehearing en banc,

        IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's
opinion is hereby VACATED.